RICE, C. J.
A party may introduce his own declarations as evidence for himself, when the silence of the other party amounts, in law, to an admission of their truth. But the rule in relation to evidence of that kind, is, that it is to be received with the greatest caution, and never should be received, unless the statement was heard and understood by the party against whom it is offered, and was of such a character, and made under such circumstances, as naturally to call for a reply. — Spencer v. The State, 20 Ala. R. 24 ; Lawson v. The State, ib. 65 ; Watson v. Byers, 6 ib. 393 ; Wheat v. Croom, 1 ib. 349. It is impossible to sustain the ruling of the court below in allowing the plaintiff to prove in this suit that, during the the altercation which occurred on the trial of another suit before the justice of the peace, “ he said, in the presence and hearing of defendant, that he took good care of everything as defendant’s overseer, and that defendant did not deny the same.”
As this error of the court below must work a reversal, we decline to decide the other questions. But as to the objections to parts of the deposition read by plaintiff, we refer to *283McCreary v. Turk, at this term; and as to the other objections, we refer to 2 Cowen & Hill’s Notes to Phil. Ey, (edition of 1839), 761 ; Mendum v. Commonwealth, 6 Band. R. 705 ; Lawson v. The State, supra; Havis v. Taylor, 13 Ala. R. 324.
Judgment reversed, and cause remanded.